I concur in the view that no authority has been conferred on the State Tax Collector to bring suits to set aside tax sales on the ground of their alleged invalidity, and I am therefore in accord with the main opinion in this case. However, I think that where there has been a sale of land to the State for taxes under a procedure which is manifestly void on its face, the Tax Collector would have authority to bring a suit for the past due and unpaid taxes on such land for the reason that in such case the title of the land has remained in the landowner and he is liable for the past due and unpaid taxes thereon; and that he would be entitled in such event, as a matter of proof, in a suit to recover such past due and unpaid taxes, to show that the title has not passed from the landowner and he would therefore still owe the taxes. In *Page 662 
other words, I think that in any suit to recover past due and unpaid taxes, the State Tax Collector would have the right to prove any fact that would establish that the taxes are in reality past due and unpaid.
There is no authority for the State, through its Tax Collector or anyone else, to bring a suit in equity to cancel a tax sale made in the State's own favor on the ground of its alleged invalidity, but if a sale of land to the State is void because of an invalid assessment and sale, due to an insufficient description or otherwise, and the State desires to disclaim any interest in the land, the same may be struck from the land rolls in the office of the State Land Commissioner by the said officer, upon the advice and consent of the Attorney General. But the State Tax Collector, having no interest in land which has been sold to the State under an invalid tax sale, would have no authority to file a suit to have the same cancelled as a cloud upon the title of some individual. Nevertheless, as hereinbefore stated, I see no reason why he could not maintain an action solely for the recovery of past due and unpaid taxes, and as proof of the fact that the same are past due and unpaid show that due to the invalidity of a tax sale the title of the land is still in the former owner and that he as defendant in the suit is therefore liable for the past due and unpaid taxes thereon.
Roberds, J., concurs.